DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by WO 2015/098550 A1 to Koike et al. (Koike).
In reference to independent claim 1, Koike discloses: 
An internal combustion engine system (10) comprising: 
an internal combustion engine (20) having an intake manifold (not shown; this is a known part of an internal combustion engine); 

a charge air cooler (60) in fluid communication with and between the compressor and the intake manifold (see Fig. 1), the charge air cooler having a condensate collection reservoir (170); 
a throttle (70) controlling fluid communication between the charge air cooler and the intake manifold (see Fig. 1); and 
a Venturi device (120) in a bypass loop (150) around the throttle (70) (see Fig. 1), wherein a motive inlet (120D) of the Venturi device is in fluid communication upstream of the throttle (see Fig. 1), a discharge outlet (120M) of the Venturi device is in fluid communication downstream of the throttle (see Fig. 1), and a suction port (120L) of the Venturi device is in fluid communication with the condensate collection reservoir (170) of the charge air cooler (see Fig. 1); 
wherein under operating conditions that activate the Venturi device, the suction port draws condensate from the condensate collection reservoir and introduces the condensate into the intake manifold as a mist (i.e. atomized condensed water; see second paragraph on page 4 of translation provided).
In reference to dependent claim 6, Koike further discloses: the compressor (50C) is part of a turbocharger (50) or a supercharger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of US 2014/0325979 A1 to Morelli et al. (Morelli).
In reference to dependent claim 4, Koike is silent regarding a second valve in a relief loop around the compressor, the second valve controlling fluid flow from downstream of the compressor to upstream of the compressor.
Morelli teaches another internal combustion engine system including an internal combustion engine (10), an intake compressor (60), a charge air cooler (80) and a throttle (21) analogous to that of Koike.  Morelli further teaches a compressor recirculation valve (27) to route intake air around the compressor (see [0020]).  It would have been obvious to have modified the engine system of Koike to add the compressor recirculation valve and corresponding recirculation passage (see Fig. 1) as taught by Morelli in order to control induction pressure (see [0020]) and reduce condensate in the charge air cooler (see e.g. [0030], [0041]).

Allowable Subject Matter
Claims 2, 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799